DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-13) in the reply filed on 11 July 2022 is acknowledged.  The traversal is on the ground(s) that efficiency is achieved by examining the groups together.  This is not found persuasive because the different inventions require searching different classifications that would present a burdensome search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 July 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waggoner (US Pub. No. 2018/0153311 A1).
In regards to claim 1, Waggoner teaches a tactical storage device comprising: a fixed shelf (32); a door panel (50) pivotably connected to said fixed shelf, thereby forming an internal storage compartment (30) therebetween, said door panel being rotatable between a closed position and an open position, thereby moving the storage device between a closed configuration and an open configuration; and a holster assembly (38) having a holster body (53) pivotably mounted within said storage compartment (via 38), said holster body being moveable between a stowed position and a deployed position, thereby moving said holster assembly between a stowed configuration and a deployed configuration, wherein said holster body defines a holster cavity that is configured for receiving and holding an object (i.e.; a gun) to be selectively stored within and retrieved from the storage compartment, wherein said holster assembly is held in the stowed configuration when the storage device is in the closed configuration, and wherein said holster body is biased towards the deployed position when the storage device is in the open configuration (via 45).
In regards to claim 2, Waggoner teaches said holster assembly comprises a biasing mechanism (45) engaged with said holster body, said biasing mechanism applying a biasing force to said holster body; a stowing force (e.g.; by lock 55) is applied to said holster body when the storage device is in the closed configuration; and the stowing force overcomes the biasing force of said biasing mechanism, thereby retaining said holster body in the stowed position when the storage device is in the closed configuration (see Para 0023).
In regards to claim 3, Waggoner teaches said biasing mechanism (45) comprises a spring engaged with said holster body (i.e.; a spring actuated piston and cylinder; Para 0023); and the stowing force is removed from said holster body as the storage device is moved from the closed configuration to the open configuration, thereby causing said holster assembly to move from the stowed configuration towards the deployed configuration.
In regards to claim 4, Waggoner teaches said holster assembly further comprises a stop feature that is configured to inhibit movement of said holster body beyond the deployed position (i.e.; the deployed position is determined by the length of 45).
In regards to claim 5, Waggoner teaches the object is a handgun (e.g.; see Fig. 3); and the holster cavity is configured to hold the handgun in an engaged position with a barrel of the handgun extending into the holster cavity and a grip of the handgun extending therefrom (e.g.; see Fig. 4; Para 0026).
In regards to claim 8, Waggoner teaches said holster body (53) comprises a trigger guard extending over a trigger of the handgun when the handgun is in the engaged position (see Fig. 3 showing a portion extending over the trigger portion).

    PNG
    media_image1.png
    413
    472
    media_image1.png
    Greyscale

In regards to claim 9, Waggoner teaches said holster body defines an indexing guide slot (IGS; see above figure) extending over a first portion of the barrel of the handgun when the handgun is in the engaged position, the indexing guide slot being configured for allowing a user to orient the user's grip on the handgun when retrieving the handgun from said holster assembly.
In regards to claim 11, Waggoner teaches said holster body is pivotably mounted to an inner surface of said door panel within the storage compartment (i.e.; at the hinge).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner (US Pub. No. 2018/0153311 A1) in view of Owens (US Pat. No. 5,916,087).
In regards to claim 6, Waggoner does not teach said holster assembly further comprises a retaining device configured for securely retaining the handgun within the holster cavity when the handgun is in the engaged position.
Owens teaches a holster assembly comprising a retaining device (33, Fig. 7) configured for securely retaining the handgun within the holster cavity when the handgun is in the engaged position.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Waggoner’s holster assembly to include a retaining device configured for securely retaining the handgun within the holster cavity when the handgun is in the engaged position.  The motivation would have been for the purpose of knowing whether the firearm is engaged or disengaged in the receptacle as taught by Owens (Col 6, Lines 37-40).
In regards to claim 7, in modifying Waggoner, Owens teaches said retaining device comprises a magnet positioned within the holster cavity and configured for magnetically interacting with the handgun when the handgun is in the engaged position (Owens: Col 7, Lines 6-9).
In regards to claim 10, Waggoner does not teach said holster body further comprises a front sight guide defined within said holster cavity and configured for receiving a front sight of the handgun.
Owens teaches a holster body having a front sight guide (12, Fig. 6A) defined within the holster cavity and configured for receiving a front sight of the handgun.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Waggoner’s holster body to include a front sight guide defined within said holster cavity and configured for receiving a front sight of the handgun as taught by Owens.  The motivation would have been for the purpose of protecting the front sight within the holster.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Waggoner (US Pub. No. 2018/0153311 A1) in view of White (US Pat. No. 8,726,704 B2).
In regards to claim 13, Waggoner does not teach an attachment device positioned within said storage compartment and configured to selectively mount accessory objects within said storage compartment.
White teaches a firearm compartment an attachment device (e.g.; 920, Fig. 18) positioned within a storage compartment and configured to selectively mount accessory objects within said storage compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Waggoner’s storage device to include an attachment device positioned within said storage compartment and configured to selectively mount accessory objects within said storage compartment.  The motivation would have been for the purpose of customizing the storage compartment as taught by White (Col 9, Lines 58-65).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631